Title: To Thomas Jefferson from Albert Gallatin, 17 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Decer. 17th 1806
                        
                        If the President will direct, in any words he may think proper, that in case any remittances are wanted for
                            Europe, those of Gen. Turreau to a certain amount should be taken, I will make an arrangement for that purpose—
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                        
                            The President is requested to let the Secy. of the Treasury know as soon as he has signed the
                                suspending Act, in order that we may immediately notify the custom houses.
                        
                        
                            A. G.
                        
                    